



Exhibit 10.12


























BLACK KNIGHT
DEFERRED COMPENSATION PLAN


EFFECTIVE SEPTEMBER 15, 2017









--------------------------------------------------------------------------------






BLACK KNIGHT
DEFERRED COMPENSATION PLAN




ARTICLE I Establishment and Purpose
 
1


ARTICLE II Definitions
 
1


ARTICLE III Eligibility and Participation
 
7


ARTICLE IV Deferrals
 
7


ARTICLE V Company Contributions
 
10


ARTICLE VI Benefits
 
11


ARTICLE VII Modifications to Payment Schedules
 
14


ARTICLE VIII Valuation of Account Balances; Investments
 
15


ARTICLE IX Administration
 
16


ARTICLE X Amendment and Termination
 
17


ARTICLE XI Informal Funding
 
18


ARTICLE XII Claims
 
18


ARTICLE XIII General Provisions
 
22










--------------------------------------------------------------------------------






BLACK KNIGHT
DEFERRED COMPENSATION PLAN


Effective September 15, 2017







--------------------------------------------------------------------------------






ARTICLE I
Establishment and Purpose
Black Knight InfoServ, LLC (the “Company”) hereby adopts the Black Knight
Deferred Compensation Plan (the “Plan”), effective September 15, 2017. This Plan
was spun-off from the Fidelity National Financial, Inc. Deferred Compensation
Plan (the “FNF Plan”). The Company (f/k/a Lender Processing Services, Inc.)
sponsored a deferred compensation plan, the Lender Processing Services, Inc.
Deferred Compensation Plan (the “LPS Plan”), which was previously merged into
the FNF Plan. This Plan applies only to amounts deferred under the Plan on or
after January 1, 2005, and to amounts deferred prior to January 1, 2005 that
were not vested as of December 31, 2004. Amounts deferred under the Plan prior
to January 1, 2005 that were vested as of December 31, 2004 (the “Grandfathered
Accounts”) shall be subject to the provisions of the FNF Plan as in effect on
October 3, 2004, as the same may be amended from time to time by the Company,
with approval of the Board of Directors of Black Knight, Inc. (for purposes of
the Plan, references to Black Knight, Inc. shall also include its
predecessor(s)) and without material modification, it being expressly intended
that such Grandfathered Accounts are to remain exempt from the requirements of
Code Section 409A. The provisions of the Plan applicable to Grandfathered
Accounts are reflected in this document for ease of reference.
The purpose of the Plan is to attract and retain key employees and Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, Directors’ Fees and other specified compensation. The Plan
is not intended to meet the qualification requirements of Code Section 401(a),
but is intended to meet the requirements of Code Section 409A, and shall be
operated and interpreted consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE II    
Definitions
2.1    Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


1



--------------------------------------------------------------------------------





2.2    Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.
2.3    Adopting Employer. Adopting Employer means an organization that, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.
2.4    Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code Section
414(b) or (c).
2.5    Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with the provisions of the Plan. The Participant’s
spouse, if living, otherwise the Participant’s estate, shall be the Beneficiary
if: (i) the Participant has failed to properly designate a Beneficiary, or (ii)
all designated Beneficiaries have predeceased the Participant. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee.
A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(l)(B).
2.6    Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.
2.7    Change in Control. Change in Control, with respect to Black Knight, Inc.,
occurs on the date on which any of the following events occurs (i) a change in
the ownership of Black Knight, Inc.; (ii) a change in the effective control of
Black Knight, Inc.; (iii) a change in the ownership of a substantial portion of
the assets of Black Knight, Inc.
For purposes of this Section, a change in the ownership of Black Knight, Inc.
occurs on the date on which any one person, or more than one person acting as a
group, acquires ownership of stock of Black Knight, Inc. that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of Black Knight, Inc. A change
in the effective control of Black Knight, Inc. occurs on the date on which
either (i) a person, or more than one person acting as a group, acquires
ownership of stock of Black Knight, Inc. possessing 30% or more of the total
voting power of the stock of Black Knight, Inc., taking into account all such
stock acquired during the 12-month period ending on the date of the most recent
acquisition, or (ii) a majority of the members of the Black Knight, Inc.’s Board
of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
Board of Directors prior to the date of the appointment or election, but only if
no other corporation is a majority shareholder of Black Knight, Inc.. A change
in the ownership of a substantial portion of assets occurs on the date on which
any one person, or more than one person acting as a group, other than a person
or group of persons that is related to Black Knight, Inc., acquires assets from
Black Knight, Inc. that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of Black
Knight, Inc.


2



--------------------------------------------------------------------------------





immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for Black Knight, Inc., or the Participant’s
relationship to the affected Participating Employer otherwise satisfies the
requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii).
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.
2.8    Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XII of this Plan.
2.9    Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.
2.10    Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
2.11    Committee. Committee means the committee appointed by the Board of
Directors of Black Knight Financial Services, Inc., or its successor, or the
appropriate committee of such board, to administer the Plan. If no designation
is made, the Chief Executive Officer of Black Knight, Inc. or his delegate shall
have and exercise the powers of the Committee.
2.12    Company. Company means Black Knight InfoServ, LLC.
2.13    Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.
2.14    Compensation. Compensation means a Participant’s base salary, bonus,
commission, Directors’ Fees and such other cash or equity-based compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan. Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.
2.15    Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise


3



--------------------------------------------------------------------------------





specified by the Committee in the Compensation Deferral Agreement, Participants
may defer up to 75% of their Annual Base Salary, up to 100% of their Annual
Bonus, up to 100% of their quarterly bonuses, up to 75% of their Commissions,
and up to 100% of Directors’ Fees for a Plan Year. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.4.
2.16    Death Benefit. Death Benefit means the benefit payable under the Plan to
a Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.
2.17    Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.
Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.
2.18    Director. Director means a non-Employee member of the Board of Directors
of the Black Knight, Inc., the Company, or an Adopting Employer.
2.19    Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.
2.20    Effective Date. Effective Date means September 15, 2017.
2.21    Eligible Employee. Eligible Employee means a member of a “select group
of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.
2.22    Employee. Employee means a common-law employee of an Employer.
2.23    Employer. Employer means, with respect to Employees it employs, each
Participating Employer and any Affiliate of such Participating Employer.
2.24    ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
2.25    Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.
2.26    Grandfathered Account. Grandfathered Account means amounts deferred
under the FNF Plan prior to January 1, 2005 that were vested as of December 31,
2004.


4



--------------------------------------------------------------------------------





2.27    Participant. Participant means an Eligible Employee or a Director who
has received notification of his or her eligibility to defer Compensation under
the Plan under Section 3.1 and any other person with an Account Balance greater
than zero, regardless of whether such individual continues to be an Eligible
Employee or a Director. A Participant’s continued participation in the Plan
shall be governed by Section 3.2 of the Plan.
2.28    Participating Employer. Participating Employer means the Company and
each Adopting Employer.
2.29    Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.
2.30    Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.
2.31    Plan. Generally, the term Plan means the “Black Knight Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.
“Plan”, in the appropriate context, refers to the portion of this Plan
represented by each Adopting Employer’s liabilities with respect to its
Employees and Directors.
2.32    Plan Year. Plan Year means January 1 through December 31. The first Plan
Year will be from the Effective Date through December 31, 2017.
2.33    Primary Account. Primary Account means the Participant’s
Retirement/Termination Account established in his or her Compensation Deferral
Agreement submitted upon his or her initial enrollment in the Plan (or in the
FNF Plan, as applicable).
2.34    Retirement. Retirement means a Participant’s Separation from Service
after attainment of age 60.
2.35    Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.
2.36    Retirement/Termination Account. Retirement/Termination Account means an
Account established by the Committee to record the amounts payable to a
Participant upon


5



--------------------------------------------------------------------------------





Separation from Service. Unless otherwise determined by the Committee, a
Participant may maintain no more than five Retirement/Termination Accounts.
2.37    Separation from Service. An Employee incurs a Separation from Service
upon termination of employment with the Employer. A Director incurs a Separation
from Service when he or she no longer serves on the Board of Directors of Black
Knight, Inc., the Company, a Participating Employer, or any Affiliate thereof.
Whether a Separation from Service has occurred shall be determined by the
Committee in accordance with Code Section 409A.
Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.
An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.
For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.23 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.
The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.
2.38    Specified Date Account. A Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. Unless otherwise
determined by the Committee, a Participant may maintain no more than five
Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name without
affecting the meaning of this Section.
2.39    Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(c).
2.40    Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall
have the meaning specified in Treas. Reg. Section 1.409A-1(d).
2.41    Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.


6



--------------------------------------------------------------------------------





2.42    Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)) or a Beneficiary, loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.
2.43    Valuation Date. Valuation Date shall mean each Business Day.

ARTICLE III    
Eligibility and Participation
3.1    Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of (i) a credit of Company Contributions
under Article V or (ii) receipt of notification of eligibility to participate.
3.2    Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions, subject to the terms of the Plan,
for as long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not file a Compensation Deferral Agreement under
Article IV, but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

ARTICLE IV    
Deferrals
4.1    Deferral Elections, Generally.
(a)    A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify or cancel any Compensation Deferral
Agreement prior to the date the election becomes irrevocable under the rules of
Section 4.2.
(b)    The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Participant’s Primary Account. A
Participant may also specify in his or her


7



--------------------------------------------------------------------------------





Compensation Deferral Agreement the Payment Schedule applicable to his or her
Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be the Payment Schedule specified
in Section 6.2.
4.2    Timing Requirements for Compensation Deferral Agreements.
(a)    First Year of Eligibility. Except with respect to Eligible Employees and
Directors that were eligible to participate in the FNF Plan as of the Effective
Date, in the case of the first year in which an Eligible Employee or a Director
becomes eligible to participate in the Plan, he has up to 30 days following his
initial eligibility to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during such year. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable upon the end of such 30-day
period. The determination of whether an Eligible Employee or a Director may file
a Compensation Deferral Agreement under this paragraph shall be determined in
accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section 1.409A-2(a)(7).
A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.
(b)    Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.
(c)    Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:
(i)    the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and
(ii)    the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.
A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-l(e)) or upon a change in control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.


8



--------------------------------------------------------------------------------





(d)    Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned in the taxable year of the
Participant in which the sale occurs. The Compensation Deferral Agreement must
be filed before the last day of the year preceding the year in which the sales
commissions are earned and becomes irrevocable after that date.
(e)    Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a change in control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).
(f)    Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve months from
the date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.
(g)    Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.
4.3    Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to one or more
Retirement/Termination Accounts. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the fourth
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).
4.4    Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.
4.5    Vesting. Participant Deferrals shall be 100% vested at all times.
4.6    Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if the Participant receives a hardship distribution under
the Employer’s qualified 401(k) plan, through the end of the


9



--------------------------------------------------------------------------------





Plan Year in which the six-month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months (a “Disability”), provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the Disability.

ARTICLE V    
Company Contributions
5.1    Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Primary Account.
5.2    Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
disability of the Participant, (iii) Retirement of the Participant, or (iv) a
Change in Control (except to the extent vesting would result in tax under Code
Section 280G). The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.2
shall be forfeited.
5.3    Company Make-Up Contributions. For each year a Participant is entitled to
a matching contribution under the Black Knight 401(k) Profit Sharing Plan, the
Company shall credit at the end of the Plan Year to such Participant’s Primary
Account an amount equal to (a) minus (b) plus (c):
(a)    The amount of matching contribution that would have been made by the
Company to a Participant’s account in the Black Knight 401(k) Profit Sharing
Plan for the 401(k) plan year as if the Participant had made no deferrals into
this Plan (assuming Deferrals reduce compensation for purposes of computing the
maximum company match in the 401(k) plan).
(b)    The actual amount of Company matching contributions to such Participant’s
Black Knight 401(k) Profit Sharing Plan account for the Plan Year.
(c)    The amount of any lost matching contribution to the Participant’s account
in the Black Knight 401(k) Profit Sharing Plan due to ACP testing pursuant to
Code Section 401(m).
Company Make-Up Contributions shall vest in accordance to the Black Knight
401(k) Profit Sharing Plan vesting schedule.


10



--------------------------------------------------------------------------------






ARTICLE VI    
Benefits
6.1    Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:
(a)    Retirement Benefit. Upon the Participant’s Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account(s) and any Specified Date Accounts that have not commenced payments. The
Retirement Benefit shall be based on the value of such Accounts as of the
January 31 or July 31 immediately preceding the relevant payment date, or such
other date determined by the Committee. If the Participant Separates from
Service during the first half of the year (January-June), then payment will
commence February 1st of the following year. If the Participant Separates from
Service during the second half of the year (July-December), then payment will
commence August 1st of the following year. If payments are to be made in annual
installments, each installment will be paid on each anniversary of the payment
commencement date described above.
(b)    Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account(s) and the vested portion of any
unpaid Specified Date Accounts that have not commenced payments. The Termination
Benefit shall be based on the value of such Accounts as of the January 31 or
July 31 immediately preceding the relevant payment date, or such other date
determined by the Committee. If the Participant Separates from Service during
the first half of the year (January-June), then payment will commence February
1st of the following year. If the Participant Separates from Service during the
second half of the year (July-December), then payment will commence August 1st
of the following year. If payments are to be made in annual installments, each
installment will be paid on each anniversary of the payment commencement date
described above.
(c)    Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of January 31 of the Plan Year designated by the
Participant. Payment of the Specified Date Benefit will be made within 2-1/2
months following January 31 of the Plan Year designated by the Participant.
(d)    Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account(s) and the vested portion of any unpaid Specified Date Accounts that
have not commenced payment. The Death Benefit shall be based on the value of the
Accounts as of the January 31 or July 31 immediately preceding the relevant
payment date, or such other date as determined by the Committee. If the
Participant’s death occurs during the first half of the year (January – June),
then payment will commence the following August 1st. If the Participant’s death
occurs during the second


11



--------------------------------------------------------------------------------





half of the year (July – December), then payment will commence February 1st of
the following year.
(e)    Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account(s) until depleted and then from the vested
Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date. Emergency payments shall be paid in a single
lump sum within the 90-day period following the date the payment is approved by
the Committee.
(f)    Voluntary Withdrawals of Grandfathered Accounts. A Participant may elect
at any time to voluntarily withdraw only the entire amount credited to his or
her Grandfathered Account. If such a withdrawal is requested, the Participant
shall forfeit an amount equal to 10% of the balance of the Grandfathered
Account, and he or she shall not be permitted to make Deferrals to the Plan in
the Plan Year following the Plan Year in which the withdrawal is made.
6.2    Form of Payment.
(a)    Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit from each Retirement/Termination
Account in a single lump sum, unless the Participant elects on his or her
initial or a subsequent Compensation Deferral Agreement to have such benefit
paid from one or more of the Participant’s Retirement/Termination Accounts in
one of the following alternative forms of payment (i) substantially equal annual
installments over a period of five (5), ten (10), or fifteen (15) years, as
elected by the Participant; or (ii) a lump sum payment of a percentage of the
balance in such Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of five (5), ten (10), or
fifteen (15) years, as elected by the Participant. Payment of any portion of the
Retirement Benefit from a Participant’s Specified Date Account(s) shall be paid
in the same form of benefit as the Participant’s Primary Account.


12



--------------------------------------------------------------------------------





(b)    Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in substantially equal
annual installments over a period of five years.
(c)    Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which such Specified Date Account was established to have such
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant. Notwithstanding any election of a
form of payment by the Participant, Specified Date Benefits that have not
commenced as of the Participant’s Separation from Service will be paid according
to the payment schedule for the Retirement Benefit, Termination Benefit or Death
Benefit, whichever applies to the Participant upon his or her Separation from
Service. However, if the Retirement, Termination or Death Benefit is payable in
a lump sum, the unpaid balance of all Specified Date Accounts (regardless of
such Accounts’ payment status) will be payable in a lump sum.
(d)    Death Benefit. If the Participant dies prior to the payment commencement
date of his or her Retirement Benefit, his or her designated Beneficiary shall
receive payment of such benefit in a single lump sum, unless the Participant
elects on his or her initial Compensation Deferral Agreement to have the Death
Benefit paid in one of the following alternative forms of payment (i)
substantially equal annual installments over a period of five (5), ten (10), or
fifteen (15) years, as elected by the Participant; or (ii) a lump sum payment of
a percentage of the Death Benefit, with the balance paid in substantially equal
annual installments over a period of five (5), ten (10), or fifteen (15) years,
as elected by the Participant.
If the Participant dies on or after his Retirement Benefit payment commencement
date, his or her designated Beneficiary shall receive the remaining payments
under the payment schedule in effect for the Retirement Benefit unless the
Participant elects on his or her initial Compensation Deferral Agreement (or
such other written form as may be provided by the Committee, and provided that
such form is received by the Committee at least twelve (12) months prior to the
payment commencement date of his or her Retirement Benefit) for his or her
Designated Beneficiary to receive a single lump sum, in which case his or her
Designated Beneficiary will receive payment of such benefit in a single lump
sum.
(e)    Change in Control. A Participant will receive a single lump sum payment
equal to the unpaid balance of all of his or her Accounts in the event of a
Separation from Service within 24 months following a Change in Control. Accounts
will be valued and paid under the payment timing rules described in Section
6.1(b). In addition to the foregoing, a Participant who has incurred a
Separation from Service prior to a Change in Control and any Beneficiary of such
Participant who is receiving or is scheduled to receive payments at the time of
a Change in Control, will receive the balance of all unpaid Accounts in a single
lump sum on the next scheduled payment date described in Section 6.1.
(f)    Small Account Balances. The Committee may, in its sole discretion which
shall be evidenced in writing no later than the date of payment, elect to pay
the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance


13



--------------------------------------------------------------------------------





of such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan.
(g)    Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of a
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.
6.3    Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A- 3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).

ARTICLE VII    
Modifications to Payment Schedules
7.1    Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.
7.2    Time of Election. The date on which a modification election is submitted
to the Committee must be at least twelve months prior to the date on which
payment is scheduled to commence under the Payment Schedule in effect prior to
the modification.
7.3    Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.
7.4    Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.
7.5    Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment


14



--------------------------------------------------------------------------------





Schedules of any other Accounts. For the avoidance of doubt, a Participant’s
election to modify Payment Schedule under one of a Participant’s Specified Date
or Retirement/Termination account shall not be treated as an election to modify
the Payment Schedule under any of the Participant’s other Specified Date or
Retirement/Termination Accounts.
7.6    Modifications to Grandfathered Accounts. Notwithstanding the preceding
provisions of this Article VII, a Participant may modify the time or form of
payment applicable to a Grandfathered Account at any time, provided the
modification is submitted in writing at least 13 months in advance of the date
the Grandfathered Account is scheduled to be paid.

ARTICLE VIII    
Valuation of Account Balances; Investments
8.1    Valuation. Deferrals shall be credited to appropriate Accounts on the
date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to a
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.
8.2    Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).
8.3    Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.
8.4    Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.
A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the


15



--------------------------------------------------------------------------------





case of investment allocations received after a time specified by the Committee,
the next Business Day, and shall be applied prospectively.
8.5    Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

ARTICLE IX    
Administration
9.1    Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.
9.2    Administration Upon Change in Control. Upon a Change in Control affecting
Black Knight, Inc., the Committee, as constituted immediately prior to such
Change in Control, shall continue to act as the Committee. The individual who
was the Chief Executive Officer of Black Knight, Inc. (or if such person is
unable or unwilling to act, the next highest ranking officer) prior to the
Change in Control shall have the authority (but shall not be obligated) to
appoint an independent third party to act as the Committee.
Upon such Change in Control, neither the Company nor Black Knight, Inc. may
remove the Committee, unless 2/3rds of the members of the Board of Directors of
the Black Knight, Inc. and a majority of Participants and Beneficiaries with
Account Balances consent to the removal and replacement Committee.
Notwithstanding the foregoing, neither the Committee nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 11.2. Upon a Change in Control, the Newport Group (or
such other provider that replaces the Newport Group prior to the Change in
Control) shall become trustee of any rabbi trust described in Section 11.2.
Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Committee hereunder, except with respect to matters resulting from the
Committee’s gross negligence or willful misconduct and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.
9.3    Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.


16



--------------------------------------------------------------------------------





9.4    Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.
9.5    Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.
9.6    Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

ARTICLE X    
Amendment and Termination
10.1    Amendments.
(a)    The Company, with the approval of the Board of Directors of Black Knight,
Inc., by action taken by its Board of Directors, may amend the Plan at any time
and for any reason, provided that any such amendment shall not reduce the vested
Account Balances of any Participant accrued as of the date of any such amendment
or restatement (as if the Participant had incurred a voluntary Separation from
Service on such date) or reduce any rights of a Participant under the Plan or
other Plan features with respect to Deferrals made prior to the date of any such
amendment or restatement without the consent of the Participant.
(b)    The Board of Directors of Black Knight Financial Services, Inc., or its
successor, may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors for the purpose of (i) conforming the Plan
to the requirements of law, (ii) facilitating the administration of the Plan,
(iii) clarifying provisions based on the Committee’s interpretation of the
document and (iv) making such other amendments as the Board of Directors may
authorize.
10.2    Termination. The Company, with the approval of the Board of Directors of
Black Knight, Inc., by action taken by its Board of Directors, may terminate the
Plan and pay Participants and Beneficiaries their Account Balances in a single
lump sum at any time, to the extent and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix). Each Participating Employer may also


17



--------------------------------------------------------------------------------





terminate its participation in the Plan. If a Participating Employer terminates
its participation in the Plan, the benefits of affected Employees shall be paid
at the time provided in Article VI.

ARTICLE XI    
Informal Funding
11.1    General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.
11.2    Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

ARTICLE XII    
Claims
12.1    Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).
(a)    In General. Notice of a denial of benefits will be provided within ninety
(90) days of the Committee’s receipt of the Claimant’s claim for benefits. If
the Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial ninety (90) day period. The extension will not be more than
ninety (90) days from the end of the initial ninety (90) day period and the
notice of extension will explain the special circumstances that require the
extension and the date by which the Committee expects to make a decision.
(b)    Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.


18



--------------------------------------------------------------------------------





12.2    Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). The Committee shall serve as the Appeals Committee unless a
separate Appeals Committee is established by the Board of Directors of Black
Knight, Inc. A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination, (ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.
(a)    In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.
(b)    Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth (i)
the specific reason or reasons for the denial, (ii) specific references to the
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.
12.3    Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control,
neither Black Knight, Inc. nor the Company may remove any member of the Appeals
Committee, but Black Knight, Inc. may replace resigning members if 2/3rds of the
members of the Board of Directors of Black Knight, Inc. and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.


19



--------------------------------------------------------------------------------





The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.
12.4    Legal Action. A Claimant may not bring any legal action, including a
suit in state or federal court or commencement of any arbitration, relating to a
claim for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures. In no event may legal action be brought
more than five years after the events giving rise to the claim have occurred.
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.
12.5    Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.
12.6    Arbitration.
(a)    Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:
The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be


20



--------------------------------------------------------------------------------





an attorney who is either engaged in the active practice of law or recognized
arbitrator and who, in either event, is experienced in serving as an arbitrator
in disputes between employers and employees, which list shall be provided by the
main office of either JAMS, the American Arbitration Associate (“AAA”) or the
Federal Mediation and Conciliation Service. If, within three Business Days of
the parties’ receipt of such list, the parties are unable to agree on an
arbitrator from the list, then the parties shall each strike names alternatively
from the list, with the first to strike being determined by the flip of a coin.
After each party has had four strikes, the remaining name on the list shall be
the arbitrator. If such person is unable to serve for any reason, the parties
shall repeat this process until an arbitrator is selected.
Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall


21



--------------------------------------------------------------------------------





apply as well to claims arising out of state and federal statutes and local
ordinances as well as to claims arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
(b)    Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by Black Knight, Inc. or its Board of Directors, the Company
or its Board of Directors, a Participating Employer or its Board of Directors,
the Committee, or the Appeals Committee.

ARTICLE XIII    
General Provisions
13.1    Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(l)(B)).


22



--------------------------------------------------------------------------------





The Company, with approval of the Board of Directors of Black Knight, Inc., may
assign any or all of its liabilities under this Plan in connection with any
organizational restructuring, recapitalization, sale of assets (including a sale
with respect to which an agreement under Treas. Reg. Section 1.409A-1(h)(4) has
been entered into) or other similar transaction affecting a Participating
Employer without the consent of the Participants.
13.2    Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.
13.3    No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.
13.4    No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.
13.5    Notice. Any notice or filing required or permitted to be delivered to
the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:
Black Knight Plans Committee
Attn: General Counsel
601 Riverside Avenue
Jacksonville, Florida 32204
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.
13.6    Headings. The headings of Sections are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.
13.7    Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.


23



--------------------------------------------------------------------------------





13.8    Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee is missing. The Committee, after
making such efforts as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored.
13.9    Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.
13.10    Governing Law. To the extent not preempted by ERISA, the laws of the
State of Florida shall govern the construction and administration of the Plan.


IN WITNESS WHEREOF, the undersigned executed this Plan as of the _15_ day of
_September_, 2017, to be effective as of the Effective Date.




 
 
 
 
 
 
 
 
BLACK KNIGHT INFOSERV, LLC
 
 
 
 
 
 
 
 
By:  
/s/ Melissa Circelli
 
 
 
 
 
 
 
 
 
Its:
Chief Human Resources Officer
 





24

